Exhibit 10.1

 

NITROMED, INC.
AMENDED AND RESTATED

EXECUTIVE SEVERANCE BENEFIT PLAN and
SUMMARY PLAN DESCRIPTION

 


SECTION I:                                            ESTABLISHMENT AND PURPOSE
OF PLAN


 

The NitroMed, Inc. (the “Company”) Amended and Restated Executive Severance
Benefit Plan (“Plan”) is hereby established to provide severance benefits to
those categories of Company executives designated as Participants under the Plan
by the Company’s Board of Directors (the “Board”) or the Compensation Committee
thereof (the “Participants”), who are terminated on or after March 30, 2006 and
prior to the termination of this Plan (“Covered Period”) and entitled to
benefits as provided herein.  The Plan is intended to be a welfare benefit plan
within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).  The Plan has been amended and restated as of
December 26, 2008 to incorporate the changes made pursuant to Amendment No. 1 of
the Plan, and to reflect certain developments in the tax law.

 


SECTION II:                                        ELIGIBILITY FOR SEVERANCE


 

A Participant who is terminated during the Covered Period without Cause (as
defined below) is eligible to receive severance benefits as described in
Section III below (the “Severance Benefits”), except as otherwise provided
below.  A Participant shall not be eligible to receive the Severance Payment if
he/she:  (1) voluntarily terminates his/her employment; (2) refuses to accept
other “Suitable Employment” (as defined below) that is offered by the Company;
(3) is terminated for “Cause” (as defined below); (4) is eligible to receive
severance pursuant to a severance provision contained in an individual offer
letter (and has not agreed that the terms of this Plan shall supercede any such
provision); or (5) is terminated under circumstances governed by his/her
individual written change-of-control agreement.  This Plan is not intended to,
nor shall it, provide for any benefits in the event of termination of employment
in anticipation of, in connection with, or following a Change in Control (as
defined in the Company’s standard Change in Control Agreement, which shall be
the only source of such severance benefits).

 

For the purpose of this Plan:

 

“Cause” is determined by the Company in its sole discretion, and can include,
but is not limited to, (i) any act or omission by the employee that may have an
adverse effect on the Company’s business or on the employee’s ability to perform
services for the Company, including, without limitation, the commission of any
crime (other than ordinary traffic violations); or (ii) any misconduct or
neglect of duties by the employee in connection with the business or affairs of
the Company, including, but not limited to, misappropriation of Company assets,
or failure to perform reasonable assigned duties. Nothing in this Plan shall be
construed to provide any employee with a guarantee of employment and this Plan
does not supersede the Company’s policy of at will employment.

 

--------------------------------------------------------------------------------


 

“Suitable Employment” means any position of a comparable or higher base salary
that is located within 50 miles of the facility where the Participant performed
his/her principal duties for the Company immediately prior to termination.

 


SECTION III:                                    SEVERANCE BENEFITS


 

Subject to the condition of execution of a Severance Agreement described in
Section IV below, the Severance Benefits provided to eligible Participants who
are terminated by the Company without Cause shall consist of, for the period of
time and as otherwise set forth on Schedule A:

 


1.                                       SALARY CONTINUATION AT THE
PARTICIPANT’S BASE RATE OF PAY (AS IN EFFECT IMMEDIATELY PRIOR TO TERMINATION,
EXCLUSIVE OF ANY BONUSES, COMMISSIONS, OVERTIME PAY, OR OTHER EXTRA FORMS OF
COMPENSATION AND LESS APPLICABLE TAXES AND WITHHOLDINGS) (THE “SEVERANCE PAY”);
AND


 


2.                                       CONTRIBUTIONS TO THE COST OF COBRA
(CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT) COVERAGE ON THE SAME BASIS AS
THE COMPANY’S CONTRIBUTION TO COMPANY-PROVIDED HEALTH AND DENTAL INSURANCE
COVERAGE IMMEDIATELY BEFORE THE PARTICIPANT’S TERMINATION, EXCEPT THAT IF THE
EMPLOYEE SECURES NEW EMPLOYMENT, THE COMPANY’S CONTINUED CONTRIBUTIONS TOWARD
HEALTH AND DENTAL COVERAGE SHALL END WHEN THE NEW EMPLOYMENT BEGINS. 
PARTICIPANTS WILL BE PROVIDED ADDITIONAL INFORMATION REGARDING COBRA
CONTINUATION COSTS AND COVERAGE FOLLOWING TERMINATION.


 

The Severance Benefits shall commence within 90 days following the date of
termination, provided if the Severance Agreement has been executed and any
applicable revocation period has expired prior to the 90th day following the
date of termination, then the Severance Benefits may commence within 7 days
after the Severance Agreement has become a binding agreement.  Notwithstanding
the foregoing, if the 90th day following the date of termination occurs in the
calendar year following the termination, then the payments shall commence no
earlier than January 1 of such subsequent calendar year.

 


SECTION IV:                                   SEVERANCE AGREEMENT AND RELEASE


 

As a condition of receipt of a Severance Payment under the Plan, a Participant
shall be required to timely sign and return a severance agreement and release in
a form prepared by and satisfactory to, the Company (the “Severance Agreement”)
and such Severance Agreement has become binding on or before the 90th day after
the date of termination and to abide by the provisions of the Severance
Agreement.  Among other things, the Severance Agreement shall contain a release
and waiver of any claims the employee or his/her representatives may have
against the Company, its successors, affiliates and/or representatives, and
shall release those entities and persons from any liability for such claims
including, but not limited to, all employment discrimination claims. 
Participants are entitled and advised to consult an attorney of their own
choosing prior to signing the Severance Agreement.

 

The Severance Agreement must be signed and returned to the Company within seven
(7) days from the date it is received (at which time it shall become a binding
and irrevocable agreement

 

--------------------------------------------------------------------------------


 

between the Participant and the Company), except as otherwise provided below. 
Exceptions to this requirement are:

 

A.                                   PARTICIPANTS 40 OR OLDER ON THE DATE THEY
RECEIVE THE SEVERANCE AGREEMENT AND WHO ARE TERMINATED PURSUANT TO A GROUP
LAYOFF SHALL HAVE FORTY-FIVE (45) DAYS TO REVIEW, SIGN AND RETURN THE SEVERANCE
AGREEMENT.

 

B.                                     PARTICIPANTS 40 OR OLDER ON THE DATE THEY
RECEIVE THE SEVERANCE AGREEMENT AND WHO ARE NOT TERMINATED PURSUANT TO A GROUP
LAYOFF SHALL HAVE TWENTY-ONE (21) DAYS TO REVIEW, SIGN AND RETURN THE SEVERANCE
AGREEMENT.

 

C.                                     IN ADDITION, ALL PARTICIPANTS 40 OR OLDER
ON THE DATE THEY RECEIVE THE SEVERANCE AGREEMENT SHALL HAVE SEVEN (7) DAYS TO
REVOKE THE SEVERANCE AGREEMENT AFTER THEY SIGN IT.  IF THE PARTICIPANT DOES NOT
REVOKE THE SEVERANCE AGREEMENT WITHIN SEVEN (7) DAYS OF SIGNING IT, THE
SEVERANCE AGREEMENT SHALL BECOME A BINDING AND IRREVOCABLE AGREEMENT BETWEEN THE
PARTICIPANT AND THE COMPANY.  REVOCATIONS MUST BE IN WRITING AND DELIVERED TO
THE PLAN ADMINISTRATOR AT:

 

NitroMed, Inc.

45 Hayden Avenue, Suite 3000
Lexington, Massachusetts 02421

 


SECTION V:                                       INCOME TAX WITHHOLDING, PAYROLL
TAXES, AND OTHER DEDUCTIONS


 

The Company may withhold from any payment under the Plan: (1) any federal,
state, or local income or payroll taxes required by law to be withheld with
respect to such payment; (2) such sum as the Company may reasonably estimate is
necessary to cover any taxes for which the Company may be liable and which may
be assessed with regard to such payment; and (3) such other amounts as
appropriately may be withheld under the Company’s payroll policies and
procedures from time to time in effect (including, where applicable, the
Participant’s contributions to the cost of COBRA continuation coverage pursuant
to Section III (2) above).

 


SECTION VI:                                   PAYMENTS SUBJECT TO SECTION 409A


 

Subject to the provisions in this Section, any severance payments or benefits
under the Plan shall begin only upon the date of Participant’s “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of Participant’s employment.  The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
Participant under the Plan:

 


1.                                       IT IS INTENDED THAT EACH INSTALLMENT OF
THE SEVERANCE PAYMENTS AND BENEFITS PROVIDED UNDER THE PLAN SHALL BE TREATED AS
A SEPARATE “PAYMENT” FOR PURPOSES OF SECTION 409A OF THE INTERNAL REVENUE CODE
AND THE GUIDANCE ISSUED THEREUNDER (“SECTION 409A”).  NEITHER THE COMPANY NOR
PARTICIPANT SHALL HAVE THE RIGHT TO ACCELERATE OR DEFER THE DELIVERY OF ANY SUCH
PAYMENTS OR BENEFITS EXCEPT TO THE EXTENT SPECIFICALLY PERMITTED OR REQUIRED BY
SECTION 409A.

 

--------------------------------------------------------------------------------


 


2.                                       IF, AS OF THE DATE OF PARTICIPANT’S
“SEPARATION FROM SERVICE” FROM THE COMPANY, PARTICIPANT IS NOT A “SPECIFIED
EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A), THEN EACH INSTALLMENT OF THE
SEVERANCE PAYMENTS AND BENEFITS SHALL BE MADE ON THE DATES AND TERMS SET FORTH
IN THE PLAN.


 


3.                                       IF, AS OF THE DATE OF PARTICIPANT’S
“SEPARATION FROM SERVICE” FROM THE COMPANY, PARTICIPANT IS A “SPECIFIED
EMPLOYEE” (WITHIN THE MEANING OF SECTION 409A), THEN:


 


(A)                                  EACH INSTALLMENT OF THE SEVERANCE PAYMENTS
AND BENEFITS DUE UNDER THE PLAN THAT, IN ACCORDANCE WITH THE DATES AND TERMS SET
FORTH HEREIN, WILL IN ALL CIRCUMSTANCES, REGARDLESS OF WHEN THE SEPARATION FROM
SERVICE OCCURS, BE PAID WITHIN THE SHORT-TERM DEFERRAL PERIOD (AS DEFINED IN
SECTION 409A) SHALL BE TREATED AS A SHORT-TERM DEFERRAL WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.409A-1(B)(4) TO THE MAXIMUM EXTENT PERMISSIBLE
UNDER SECTION 409A; AND


 


(B)                                 EACH INSTALLMENT OF THE SEVERANCE PAYMENTS
AND BENEFITS DUE UNDER THE PLAN THAT IS NOT DESCRIBED IN PARAGRAPH (A) ABOVE AND
THAT WOULD, ABSENT THIS SUBSECTION, BE PAID WITHIN THE SIX-MONTH PERIOD
FOLLOWING PARTICIPANT’S “SEPARATION FROM SERVICE” FROM THE COMPANY SHALL NOT BE
PAID UNTIL THE DATE THAT IS SIX MONTHS AND ONE DAY AFTER SUCH SEPARATION FROM
SERVICE (OR, IF EARLIER, PARTICIPANT’S DEATH), WITH ANY SUCH INSTALLMENTS THAT
ARE REQUIRED TO BE DELAYED BEING ACCUMULATED DURING THE SIX-MONTH PERIOD AND
PAID IN A LUMP SUM ON THE DATE THAT IS SIX MONTHS AND ONE DAY FOLLOWING
PARTICIPANT’S SEPARATION FROM SERVICE AND ANY SUBSEQUENT INSTALLMENTS, IF ANY,
BEING PAID IN ACCORDANCE WITH THE DATES AND TERMS SET FORTH HEREIN; PROVIDED,
HOWEVER, THAT THE PRECEDING PROVISIONS OF THIS SENTENCE SHALL NOT APPLY TO ANY
INSTALLMENT OF SEVERANCE PAYMENTS AND BENEFITS IF AND TO THE MAXIMUM EXTENT THAT
THAT SUCH INSTALLMENT IS DEEMED TO BE PAID UNDER A SEPARATION PAY PLAN THAT DOES
NOT PROVIDE FOR A DEFERRAL OF COMPENSATION BY REASON OF THE APPLICATION OF
TREASURY REGULATION SECTION 1.409A-1(B)(9)(III) (RELATING TO SEPARATION PAY UPON
AN INVOLUNTARY SEPARATION FROM SERVICE).  ANY INSTALLMENTS THAT QUALIFY FOR THE
EXCEPTION UNDER TREASURY REGULATION SECTION 1.409A-1(B)(9)(III) MUST BE PAID NO
LATER THAN THE LAST DAY OF PARTICIPANT’S SECOND TAXABLE YEAR FOLLOWING
PARTICIPANT’S TAXABLE YEAR IN WHICH THE SEPARATION FROM SERVICE OCCURS.


 


4.                                     THE DETERMINATION OF WHETHER AND WHEN
PARTICIPANT’S SEPARATION FROM SERVICE FROM THE COMPANY HAS OCCURRED SHALL BE
MADE AND IN A MANNER CONSISTENT WITH, AND BASED ON THE PRESUMPTIONS SET FORTH
IN, TREASURY REGULATION SECTION 1.409A-1(H).  SOLELY FOR PURPOSES OF THIS
PARAGRAPH 4, “COMPANY” SHALL INCLUDE ALL PERSONS WITH WHOM THE COMPANY WOULD BE
CONSIDERED A SINGLE EMPLOYER UNDER SECTIONS 414(B) AND 414(C) OF THE CODE.


 


5.                                     ALL REIMBURSEMENTS AND IN-KIND BENEFITS
PROVIDED UNDER THE PLAN SHALL BE MADE OR PROVIDED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A TO THE EXTENT THAT SUCH REIMBURSEMENTS OR IN-KIND
BENEFITS ARE SUBJECT TO SECTION 409A, INCLUDING,

 

--------------------------------------------------------------------------------



 


WHERE APPLICABLE, THE REQUIREMENT THAT (I) ANY REIMBURSEMENT IS FOR EXPENSES
INCURRED DURING PARTICIPANT’S LIFETIME (OR DURING A SHORTER PERIOD OF TIME
SPECIFIED IN THIS PLAN), (II) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT
DURING A CALENDAR YEAR MAY NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN
ANY OTHER CALENDAR YEAR, (III) THE REIMBURSEMENT OF AN ELIGIBLE EXPENSE WILL BE
MADE ON OR BEFORE THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH
THE EXPENSE IS INCURRED AND (IV) THE RIGHT TO REIMBURSEMENT IS NOT SUBJECT TO
SET OFF OR LIQUIDATION OR EXCHANGE FOR ANY OTHER BENEFIT.


 


6.                                      THE COMPANY MAY WITHHOLD (OR CAUSE TO BE
WITHHELD) FROM ANY PAYMENTS MADE UNDER THIS PLAN, ALL FEDERAL, STATE, CITY OR
OTHER TAXES AS SHALL BE REQUIRED TO BE WITHHELD PURSUANT TO ANY LAW OR
GOVERNMENTAL REGULATION OR RULING.


 


SECTION VII:                               PLAN ADMINISTRATION


 

1.          Plan Administrator.  The Plan shall be administered by the Board. 
To the extent permitted by applicable law, the Board may delegate any or all of
its powers under the Plan to one or more committees or subcommittees of the
Board (a “Committee”).  All references in the Plan to the “Board” shall mean the
Board or a Committee of the Board to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee.  The Board shall
serve as the Plan Administrator.  The general administration of the Plan and the
responsibility for carrying out its provisions shall be vested in the Plan
Administrator.  The Plan Administrator shall be the “administrator” within the
meaning of Section 3(16) of ERISA and shall have all the responsibilities and
duties contained therein.

 

The Plan Administrator can be contacted at the following address:

 

c/o Secretary

NitroMed, Inc.

45 Hayden Avenue, Suite 3000
Lexington, Massachusetts 02421

 

2.          Decisions, Powers and Duties.  The Plan Administrator’s decisions
and determinations (including determinations of the meaning and reference of
terms used in the Plan) shall be binding on all persons.  The Plan Administrator
shall be the Named Fiduciary for purposes of ERISA.

 

The Plan Administrator shall have such powers and discretion as are necessary to
discharge its duties, including, but not limited to, interpretation and
construction of the Plan, the determination of all questions of eligibility,
participation and benefits and all other related or incidental matters, and such
duties and powers of plan administration which are not assumed from time to time
by any other appropriate entity, individual or institution.  The Plan
Administrator shall decide all such questions in its sole discretion and in
accordance with the terms of the controlling legal documents and applicable law,
and its decision will be final and binding on the Participant, the Participant’s
spouse or other dependent or beneficiary and all other interested parties.

 

--------------------------------------------------------------------------------


 

The Plan Administrator may adopt rules and regulations of uniform applicability
in its interpretation and implementation of the Plan.

 

3.          Proof of Information.  The Plan Administrator may require that each
Participant or other person submit, in such form as it shall deem reasonable and
acceptable, proof of any information which the Plan Administrator finds
necessary or desirable for the proper administration of the Plan.

 

4.          Records and Disclosures.  The Plan Administrator shall maintain such
records as are necessary to carry out the provisions of the Plan.  The Plan
Administrator also shall make, or shall appoint one or more individuals employed
by the Company to make, all disclosures which are required by ERISA and any
subsequent amendments thereto.

 

5.          Mistakes.  If there has been a mistake in the amount of a
Participant’s benefits paid under the Plan, the mistake may be corrected by the
Plan Administrator or its designee when the mistake is discovered.  The mistake
may be corrected in any reasonable manner authorized by the Plan Administrator
(e.g., by offset against payments remaining to be paid or by payments between
the Participant and the Company).  In appropriate circumstances (as determined
in the Plan Administrator’s sole discretion), the Plan Administrator may waive
the making of any correction.  Any such correction shall only be made in a
manner that complies with Section 409A of the Code.

 

6.          Expenses.  All costs and expenses incurred by the Board in
administering the Plan shall be paid by the Company.

 

7.          No Liability.   No director shall be liable for any action or
determination relating to or under the Plan made in good faith.

 

8.          Integration with Statutory Pay or Benefits Requirements.  To the
extent that any federal, state or local law, including, without limitation,
so-called “plant closing” laws, requires the Company to give advance notice or
make a payment of any kind to an employee because of that employee’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, or similar event, the benefits provided under this Plan or the
other arrangement shall either be reduced or eliminated to avoid any duplication
of payment.  The Company intends for the benefits provided under this Plan to
satisfy any and all statutory obligations which may arise out of an employee’s
involuntary termination for the foregoing reasons and the Plan Administrator
shall so construe and implement the terms of the Plan.  The Plan Administrator
will determine how to apply this provision, and may override other provisions of
this Plan in doing so.

 

9.          Plan Name and Type.  The name of the severance program is the
NitroMed, Inc. Executive Severance Benefit Plan.  The program is intended to
constitute an “Employee Welfare Benefits Plan” under Department of Labor
Regulation Section 2510.3-2(b) and other applicable regulations and statutes. 
Accordingly, benefits hereunder shall not be contingent on retirement, shall not
exceed twice the annual compensation of the employee participating in the Plan,
and shall be completed within twenty-four (24) months of termination of

 

--------------------------------------------------------------------------------


 

employment.  The program shall be construed and interpreted in a manner
consistent with the foregoing intent.

 

10.         Funding.  Benefits shall be paid from the general assets of the
Company and shall not be funded by trust or otherwise.  Nothing herein shall be
deemed to create a trust of any kind.

 

11.         Duration of Plan.  The Plan shall continue in force until all
benefits are paid.

 

12.         Name and Address of Employer.  The Plan is sponsored by:

 

NitroMed, Inc.

45 Hayden Avenue, Suite 3000
Lexington, Massachusetts 02421

 

13.         Claims Procedure.  Any Participant who believes he or she is
entitled to severance benefits under the Plan which are not being paid may
submit a written claim for payment to the Plan Administrator, care of the
Company’s Vice President of Human Resources. Any Participant otherwise entitled
to benefits under this Plan must make such claim within sixty (60) days of
termination of employment in order to be eligible for benefits. Any claim for
benefits shall be in writing, addressed to the Plan Administrator and must be
sufficient to notify the Plan Administrator of the benefit claimed.  If the
claim of a Participant is denied, the Plan Administrator shall within a
reasonable period of time provide a written notice of denial to the
Participant.  The notice will include the specific reasons for denial, the
provisions of the Plan on which the denial is based, and the procedure for a
review of the denied claim.  Where appropriate, it will also include a
description of any additional material or information necessary to complete or
perfect the claim and an explanation of why that material or information is
necessary.  The Participant may request in writing a review of a claim denied by
the Plan Administrator and may review pertinent documents and submit issues and
comments in writing to the Administrator, care of the Company’s Vice President
of Human Resources.  The Plan Administrator shall provide to the Participant a
written decision upon such request for review of a denied claim.  The decision
of the Plan Administrator upon such review shall be final.

 

14.         Drafting Errors.  If, due to errors in drafting, any Plan provision
does not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Plan Administrator and all
Plan fiduciaries in a fashion consistent with its intent, as determined in the
sole and exclusive judgment of the Plan Administrator.  The Plan Administrator
shall amend the Plan retroactively to cure any such ambiguity.

 


SECTION VIII:                           STATEMENT OF ERISA RIGHTS


 

The following statement is required by federal law and regulations.  ERISA
provides that all program participants shall be entitled to:

 

--------------------------------------------------------------------------------



 


EXAMINE, WITHOUT CHARGE AT THE PLAN ADMINISTRATOR’S OFFICE AND AT OTHER
SPECIFIED LOCATIONS, SUCH AS WORK SITES, ALL PROGRAM DOCUMENTS, AND COPIES OF
ALL DOCUMENTS FILED BY THE PROGRAM WITH THE U.S. DEPARTMENT OF LABOR, SUCH AS
DETAILED ANNUAL REPORTS AND PROGRAM DESCRIPTIONS.


 


1.                                       OBTAIN COPIES OF ALL PLAN DOCUMENTS AND
THE PLAN INFORMATION UPON WRITTEN REQUEST TO THE PLAN ADMINISTRATOR.  THE PLAN
ADMINISTRATOR MAY MAKE A REASONABLE CHARGE FOR COPIES.


 


2.                                       RECEIVE A COPY OF A SUMMARY OF THE
PROGRAM’S ANNUAL FINANCIAL REPORT.  THE PLAN ADMINISTRATOR IS REQUIRED BY LAW TO
FURNISH EACH PARTICIPANT WITH A COPY OF THIS SUMMARY ANNUAL REPORT.


 


3.                                       OBTAIN A STATEMENT ADVISING THE
EMPLOYEE WHETHER HE OR SHE HAS A RIGHT TO RECEIVE BENEFITS UNDER THE PROGRAM AND
WHAT BENEFITS THE EMPLOYEE MAY RECEIVE.  THIS STATEMENT MUST BE REQUESTED IN
WRITING AND IS NOT REQUIRED TO BE GIVEN MORE THAN ONCE A YEAR.  THE PLAN
ADMINISTRATOR MUST PROVIDE THE STATEMENT FREE OF CHARGE.


 


4.                                       IN ADDITION TO CREATING RIGHTS FOR PLAN
PARTICIPANTS, ERISA IMPOSES DUTIES UPON THE PEOPLE WHO ARE RESPONSIBLE FOR THE
OPERATION OF THE EMPLOYEE BENEFIT PLAN.  THE PEOPLE WHO OPERATE THE PLAN, CALLED
“FIDUCIARIES” OF THE PROGRAM, HAVE A DUTY TO DO SO PRUDENTLY AND IN THE INTEREST
OF PROGRAM PARTICIPANTS AND BENEFICIARIES.  EMPLOYERS NOR ANY OTHER PERSON MAY
FIRE AN EMPLOYEE OR OTHERWISE DISCRIMINATE AGAINST AN EMPLOYEE IN ANY WAY TO
PREVENT AN EMPLOYEE FROM OBTAINING A BENEFIT UNDER THE PLAN OR EXERCISING THE
EMPLOYEE’S RIGHTS UNDER ERISA.


 


5.                                       IF AN EMPLOYEE’S CLAIM FOR A BENEFIT IS
DENIED IN WHOLE OR IN PART, THE EMPLOYEE MUST RECEIVE A WRITTEN EXPLANATION OF
THE REASON FOR THE DENIAL.  THE EMPLOYEE HAS THE RIGHT TO HAVE THE PLAN
ADMINISTRATOR REVIEW AND RECONSIDER THE EMPLOYEE’S CLAIM.  UNDER ERISA, THERE
ARE STEPS AN EMPLOYEE CAN TAKE TO ENFORCE THE ABOVE RIGHTS.  FOR INSTANCE, IF
THE EMPLOYEE REQUESTS MATERIALS FROM THE PLAN ADMINISTRATOR AND DOES NOT RECEIVE
THEM WITHIN THIRTY (30) DAYS, THE EMPLOYEE MAY FILE SUIT IN A FEDERAL COURT.  IN
SUCH A CASE, THE COURT MAY REQUIRE THE PLAN ADMINISTRATOR TO PROVIDE THE
MATERIALS AND PAY THE EMPLOYEE UP TO $110 PER DAY UNTIL YOU RECEIVE THE
MATERIALS, UNLESS THE MATERIALS WERE NOT SENT BECAUSE OF REASONS BEYOND THE
CONTROL OF THE PLAN ADMINISTRATOR.


 


6.                                       IF AN EMPLOYEE’S CLAIM FOR BENEFITS IS
DENIED OR IGNORED, IN WHOLE OR IN PART, THE EMPLOYEE MAY FILE SUIT IN A STATE OR
FEDERAL COURT.  IF THE PROGRAM FIDUCIARIES MISUSE THE PROGRAM’S FUNDS, OR IF AN
EMPLOYEE IS DISCRIMINATED AGAINST FOR ASSERTING HIS OR HER RIGHTS, THE EMPLOYEE
MAY SEEK ASSISTANCE FROM THE U.S. DEPARTMENT OF LABOR, OR MAY FILE SUIT IN A
FEDERAL COURT.  THE COURT WILL DECIDE WHO SHOULD PAY COURT COSTS AND LEGAL FEES.


 


7.                                       IF AN EMPLOYEE IS SUCCESSFUL, THE COURT
MAY ORDER THE PERSON SUED TO PAY COSTS AND FEES.  IF THE EMPLOYEE LOSES, THE
COURT MAY ORDER THE EMPLOYEE TO PAY THESE FEES (FOR EXAMPLE, IF THE CLAIM IS
FRIVOLOUS).  EMPLOYEES SHOULD CONTACT THE PLAN ADMINISTRATOR CONCERNING
QUESTIONS ABOUT THE PROGRAM.  EMPLOYEES WHO HAVE ANY

 

--------------------------------------------------------------------------------



 


QUESTIONS ABOUT THIS STATEMENT OR RIGHTS UNDER ERISA SHOULD CONTACT THE NEAREST
AREA OFFICE OF THE PENSION AND WELFARE BENEFITS ADMINISTRATION, U.S. DEPARTMENT
OF LABOR LISTED IN YOUR TELEPHONE DIRECTORY OR THE DIVISION OF TECHNICAL
ASSISTANCE AND INQUIRIES, PENSION AND WELFARE BENEFITS ADMINISTRATION, U.S.
DEPARTMENT OF LABOR, 200 CONSTITUTION AVENUE, N.W., WASHINGTON, D.C. 20210.


 


SECTION IX:                                   MISCELLANEOUS PROVISIONS


 

1.               No Employment Rights.  Nothing in this Plan shall be construed
to provide any employee with a guarantee of employment and does not supersede
the Company’s policy of at will employment.

 

2.               Governing Law.  The Plan and the rights of all persons under
the Plan shall be construed in accordance with and under applicable provisions
of ERISA, and the regulations thereunder, and the laws of the Commonwealth of
Massachusetts (without regard to conflict of laws provisions) to the extent not
preempted by federal law.

 

3.               No Limitation Upon Rights of Company.  The Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications or changes of its capital or business structure; to merge or
consolidate; to dissolve or liquidate; or to sell or transfer all or any part of
its business or assets.

 

4.               Entire Agreement.  This Plan is a consolidation, amendment, and
restatement of, and supersedes any and all severance plans or separation
policies applying to employees which may have been in effect throughout the
Company prior to the effective date of this Plan, with the exception of
individual written change in control agreements applicable to individual
executives.

 

5.               Severability.  In case any one or more of the provisions of
this Plan (or part thereof) shall be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions hereof, and this Plan shall be construed
as if such invalid, illegal or unenforceable provisions (or part thereof) never
had been contained herein.

 

6.               Non-Assignability.  No right or interest of any Participant
shall be assignable or transferable in whole or in part either directly or by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy, provided, however, that this
provision shall not be applicable in the case of obligations of a Participant to
the Company.

 

7.               Amendment or Termination.  The Company reserves the right to
modify, amend or terminate the Plan in whole or in part at any time.  Such
amendment, modification or termination shall be effected by a written instrument
executed by an authorized officer of the Company.  However, in no event shall
such amendment, modification or termination reduce or diminish any severance
benefits owing under the Plan for terminations of employment prior to the date
of such amendment or termination without the consent of the Participant to whom
the benefits are owed.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Severance benefits shall be provided to Participants as described in the
NitroMed Executive Severance Benefit Plan (the “Plan”) and Summary Plan
Description, as follows:

 

1.             Executives who have been designated at the level of Senior Vice
President or higher by the NitroMed Board of Directors or its Compensation
Committee shall be provided salary continuation and contributions to the cost of
COBRA coverage pursuant to Section III of the Plan, and subject to the terms the
Plan, for a period of twelve (12) months from a covered termination of
employment.

 

2.             Executives who have been designated at the level of Vice
President or higher by the NitroMed Board of Directors or its Compensation
Committee shall be provided salary continuation and contributions to the cost of
COBRA coverage pursuant to Section III of the Plan, and subject to the terms the
Plan, for a period of six (6) months from a covered termination of employment. 
If such an executive remains unemployed throughout and at the conclusion of the
initial six month period referenced in the preceding sentence, such executive
shall be provided with salary continuation and contributions to the cost of
COBRA coverage pursuant to Section III of the Plan, and subject to the terms of
the Plan, for up to an additional six (6) months; provided, however, that if any
time during such additional six month period such executive becomes reemployed
with another employer in a comparable position, the benefits provided pursuant
to this paragraph shall terminate immediately.

 

--------------------------------------------------------------------------------